          Case 1:20-cr-00075-DMT Document 82 Filed 07/21/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

United States of America,               )
                                        )
                Plaintiff,              )       AMENDED ORDER GRANTING MOTION
                                        )       TO MODIFY CONDITIONS OF RELEASE
        vs.                             )
                                        )
Kasondra Kaye Grant,                    )
                                        )       Case Nos. 1:20-cr-075 and 3:20-cr-042
                Defendant.              )


        On July 29, 2020, the court issued an order conditionally releasing defendant so that she

could travel to and participate in an inpatient treatment program at Springboard Recovery

(“Springboard”) in Arizona. (Case No. 1:20-cr-075, Doc. No. 39; Case No. 3:20-cr-042; Doc. No.

349).

        On November 16, 2020, the court modified defendant’s release conditions to permit her to

transfer from an inpatient facility to a less intensive sober living facility at Springboard and continue

with Springboard’s Intensive Outpatient Program. (Case No. 1:20-cr-075, Doc. No. 54; Case No.

3:20-cr-042; Doc. No. 490).

        On July 15, 2021, defendant filed an Amended Motion for Modification of Pretrial Release.

(Case No. 1:20-cr-075, Doc. No. 80; Case No. 3;20-cr-042, Doc. No. 782). She advises that she has

ostensibly completed Springboard’s programming. She requests that the court further amend her

release conditions to permit to her return to Rollette, North Dakota, and live with her mother, step-

father, and siblings, and child. Her family “has made arrangement for a flight reservation to be

available for her on July 23, 2021.”

        The court GRANTS defendant’s motion (Case No. 1:20-cr-075, Doc. No. 80; Case No.


                                                   1
          Case 1:20-cr-00075-DMT Document 82 Filed 07/21/21 Page 2 of 2




3;20-cr-042, Doc. No. 782). Defendant’s conditions of release shall amended as follows. Defendant

shall continue to Springboard’s sober living facility until July 23, 2021. On July 23, 2021, defendant

shall return to North Dakota and reside with her mother at mother’s residence in Rollette, North

Dakota. Defendant shall not change this residence with prior approval of the Pretrial Services

Office. Defendants shall continue to participate in treatment, aftercare, and/or counseling if

recommended by the Pretrial Services Officer. Prior to departing Springboard’s sober living facility,

defendant shall provide the Pretrial Services Office with her travel itinerary. Upon her arrival in

North Dakota, defendant shall immediately contact the Pretrial Service Office and thereafter report

to the Pretrial Services Office at such times and in such manner as it designates. Defendant shall

submit her person, residence, vehicle, and/or possessions to a search conducted by a Pretrial

Services Officer at the request of the Pretrial Services Officer. Failure to submit to a search may be

grounds for revocation of pretrial release. Defendant shall notify any other residents that the

premises may be subject to searches pursuant to this condition. All other conditions of release

previously imposed by the court remain in effect.

       IT IS SO ORDERED.

       Dated this 21st day of July, 2021.
                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                  2
